Citation Nr: 1232782	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for entitlement to service connection for bilateral hearing loss.

In a May 2012 rating decision, the RO awarded service connection for left ear hearing loss.  Thus, that part of the issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

In the Veteran's VA Form 9, Appeal to the Board, received in June 2011, he indicated he wanted to have a hearing before the Board.  See id. at item # 8D.  The record shows that a hearing was scheduled for July 2012, and the Veteran canceled the hearing.  See written notation on June 2012 hearing notification letter.  Thus, there is no hearing request pending at this time.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The issues of (1) entitlement to service connection for tinnitus and (2) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See report of contact dated in July 2011 and VA examination report of April 2012.


FINDING OF FACT

There is no competent evidence of current right hear hearing loss disability for VA purposes throughout the appeal period.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The Veteran alleges that he developed right ear hearing loss during service.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss (an organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a February 2006 Report of Medical History completed by the Veteran while still in service, he specifically denied ever having or having then hearing loss.  See item 11.g.  

A February 2006 audiometry shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
20

A March 2006 audiometry shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
20

The speech recognition score was 100 percent.  

An April 2006 VA audiological evaluation (which was provided prior to the Veteran's discharge in August 2006) shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20

The speech recognition score was 96 percent.

A November 2007 private audiological evaluation shows the following pure tone thresholds, in decibels (these are approximate based on the chart; O = right ear):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
Not tested
10
25

An April 2008 private audiological evaluation shows the following pure tone thresholds, in decibels (these are approximate based on the chart; O = right ear):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
25

The speech recognition score was 96 percent.

In a May 2008 letter, a private audiologist wrote the Veteran had occasional discomfort in the ear, occasional communication and understanding difficulty, and a positive history for noise exposure during service.  She stated that the April 2008 audiological evaluation was stable from the one done in 2006 and that results "indicated normal thresholds from 250 through 3[000 Hertz] with a mild high frequency loss in the right ear."  She added that speech discrimination was "excellent."

A July 2011 private audiological evaluation shows the following pure tone thresholds, in decibels (these are approximate based on the chart; O = right ear):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
30

The speech recognition score was 100 percent.

In a July 2011 letter, a private audiologist noted the April 2008 findings and then wrote that pure tone results continued to indicate a bilateral, high frequency sensorineural hearing loss above 3000 Hertz with "excellent speech recognition."  

An April 2012 VA audiological evaluation shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30

Speech recognition was 100 percent.

The examiner diagnosed sensorineural hearing loss in the right ear.  In a separate part of the examination, she wrote, "Right ear shows normal hearing, but with [standard threshold shift] at 4 - 6k Hertz."  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for right ear hearing loss.  There are seven audiological examinations of record covering a six-year period, and all of them show findings that do not satisfy the criteria for a right ear hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  While it is unclear whether the speech discrimination tests done by the private audiologists were in compliance with the Maryland CNC (a requirement by VA), the percentages reported were all greater than 94 percent.  

Accordingly, the evidence of record shows that the Veteran does not have a diagnosis of right ear hearing loss "disability" at any point since he filed his claim (while still in service) for service connection.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).

In making this determination, the Board is aware that the Veteran has been diagnosed with sensorineural hearing loss in the right ear and that such diagnosis is an organic disease of the nervous system.  As stated above, an organic disease of the nervous system is a chronic disease and is subject to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112.  However, there is no indication that the Veteran incurred a hearing loss disability in the right ear to a compensable degree within one year of separation from service.  The mere fact that a veteran has an organic disease of the nervous system during or after service is not determinative unless that disease results in disability.  For hearing loss purposes, VA has defined a hearing loss disability as a condition that meets the provisions of 38 C.F.R. § 3.385.  There is no post service evidence that establishes that the Veteran has ever had a post service hearing loss disability of the right ear.

The Veteran has stated that his decreased hearing started during service.  The Board finds that the Veteran's statements are competent to show that he experienced a decrease in hearing acuity during service and after separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board finds the Veteran's statements credible, and the service treatment records support his statement, as there was a shift in his hearing during service.  However, the Veteran's statements are not competent to demonstrate that the decreased hearing acuity he experienced meets the requirements of 38 C.F.R. § 3.385.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained medical practitioner.  As a lay person, the Veteran is not competent to make a determination that he has had a diagnosis of right ear hearing loss for VA purposes which is related to military service at any point since he filed his claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the competent evidence of record shows that the Veteran has not had a diagnosis of right ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385, which is related to military service at any point since he filed his claim.  As such, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify & Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified of the above criteria in a letter dated in March 2006.  He was informed how to substantiate his claim for service connection and informed of the allocation of responsibilities between himself and VA.  He was also informed of how ratings and effective dates are assigned.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has been provided two VA examinations during the appeal, and both audiologists provided the relevant clinical findings for the Board to make a decision.  Neither provided a nexus opinion; however, one was not needed because both audiological evaluations showed the Veteran did not have a current disability.  Thus, no etiology determination was necessary.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right ear hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


